By Dlnkelolel. J.
Plaintiff, widow of Isaao Jackson, olaims that deoeasdd while working in the employ of defendants at théir warehouse in this City fell into a hatch and falling through ua ' same his side struck the side of the open hatch breaking a rib, and that as a result of said accident the said Jackson was oonfined to his home and was attended by the physician of defendants company until discharged as cured some weeks later.
This accident occurred on June 36th. 1917, and on the 35th dáy^of the same year, he, Jackson, was discharged by Dr. Kay, and subsequently on October 16th. of that same y.ear again resumed the same character of work, that of a laborer, but afterwards he was confined to his home as the result of said injury and from whioh injuries he died on the 16th. January, 1930.
Plaintiff further claims that she is entitled to 35$ of the weekly wage due deceased, to-wit; Twelve dollars per week for three hundred weeks, or the sum of §900., and an additional sum of §100. for funeral expenses.
Exceptions filed by defendant never having been seriously pressed they answered substantially denying negligenoe, and asserting that Isaac Jackson had fully recovered on August 13th, 1917 from the injury received by him; had resumed work on October, 26th. 1917, that they. defendants, had paid all compensation afforded him possible relief in furnishing a Doctor to attend and treat him in this illness.
Further answering, defendants deny all the other alleg-ations contained in plaintiff's petition, exoept that Jackson was incapacitated from work for a few weeks after the injury complained of, but he had been attended, as stated, by the Physician appointed by defendant company 'and had been after a few weeks treatment discharged as cured.
*471An examination of the testimony adduced on the trial of this cause m^plaintiff, her daughter and Dr. Boud-ousquie, v/ho had treated the deceased, Jackson, up to and just prior to his death, has been made by us.
The testiony of Dr. liay, to whom Jackson had been sent for treatment by defendant company, who had made a thorough examination of his patient showsJ that the sole injury was a posterior fracture.of the eighth left rib, and that he treated him until the fracture was healed? discharged him in the beginin? of August 1917.
Dr. Derbofln who signed the death certificate which states that the man died of"undocarditis, nephritis and «a endoema of the lungs", which in accordance with the testimony of Dr. Duval, undocarditis is an inflamation of the inner lung of the heart; nephritis is an in-flamation of the kidneys,and endoema of the lungs is a fluenfe- in the lung tissues.
Dr. Charles Duval, an expert, testifed substantially, that there could be no relation from the fracture suffered by the deceased and the treatment that ¡'r. nay had given him, and no possibility that that particular fracture and treatment could have caused death, and it was utterly impossible from hie viste/point that the man died because of improper treatment.
It is attempted by plaintiff and through the testimony of Dr. Boudousquie to prove that the Injury which the deceased received at defendants warehouse was the broken rib on the right side of the body; on the contrary, Dr. Vay, thp attending Physician, who kept a record is. positive from hie record and his memory, that he treated the deceased for ar. injury to the rib on the left side of the body, and that when he discharged him this injured rib had been thoroughly healed and knit together, and that *472fact, to our minds, is conclusively estalftiahed by the further fact that the deoeased from about the middle of August until the following October worked oontinueoua^ doing the same character of hard work that he had done before, and if there were oomplaints during all that time it was not made known either to the superintendent of defendant oompany or to. anyother officers thereof until he had again left the company's employ, when on being notified by plaintiff of her husband's nines defendant again sent Dr. May for further examination, and he testifies that he found that the injury for which he had treated the patient had been absolutely oured, and he also found ftctfcu further, that since treating him tuberolo-sie had set in, but in nowise due to causes for which he, the Doctor, had treated the patient, and the other Physicians testifying in this oase, in our opinion, concurred affirmatively to what Drt,May testified to.
In the oase of Kohnke vs. Mc. Kowen, 105 La. Reports, 638, the Court says; " The Issues involved are those of fact. It is not deemed neoeesary to make a detailed resuméof the testimony offered' in the trial Court nor to enter further upon its decision".
It has been held by the Supreme Court^and by this Court, that; "the deoiaion of the trial Judge who heard and saw the wltnesses^wae in a better position to oorreotly appreciate the testimonyiand their findings will not >e disturbed in the absenoe of dear showing of error."1 la. Digest, Vol. 1, Sec. 634.
A reviStafof this oase, both from the pleadings and the evidence, has lead us to the oonoluslon that tl|e judgment of the lower Court was and le oorreot.
For the reasons assigned, it is ordered, adjudged and decreed, that the judgment of the lower Court be affined with oosto of both Courts against plaintiff the Appellant. -Judgment Affirmed-